FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 10, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 17-2081
                                                (D.C. Nos. 1:16-CV-00325-JCH-GBW and
PHILLIP JASON RHOADS,                                    1:96-CR-00571-JCH-1)
                                                                (D.N.M.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, HARTZ, and HOLMES, Circuit Judges.
                  _________________________________

      Phillip Rhoads appeals the district court’s denial of his 28 U.S.C. § 2255

motion. Because Rhoads’ appeal is moot, we dismiss.

                                            I

      In 1997, Rhoads pled guilty to drug-related charges and was sentenced to a

total of 248 months’ imprisonment. Following the Supreme Court’s decision in

Johnson v. United States, 135 S. Ct. 2551 (2015), we granted him authorization to

file a successive § 2255 motion. The district court denied habeas relief. Rhoads

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
timely appealed. While his appeal was pending, Rhoads was placed on supervised

release. We vacated oral argument on the parties’ motion and requested

supplemental briefing on the issue of mootness.

                                            II

      For a federal court to possess jurisdiction, the plaintiff “must have suffered

some actual injury that can be redressed by a favorable judicial decision.” Iron

Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983). “An appeal is moot when we

are unable to redress a plaintiff’s injury by a favorable judicial decision, even if

redressability was possible when the suit was initiated.” Shawnee Tribe v. United

States, 423 F.3d 1204, 1212 (10th Cir. 2005).

      Release from prison does not necessarily render a habeas motion moot. See

Rhodes v. Judiscak, 676 F.3d 931, 933 (10th Cir. 2011). If a defendant suffers

collateral consequences following release, he may challenge those consequences

through habeas. Id. But Rhoads’ § 2255 motion did not seek to shorten his term of

supervised release. He challenged the length of his term of imprisonment, arguing

that his sentence was improperly enhanced based on a prior conviction. We cannot

redress this alleged injury given that Rhoads is no longer imprisoned. Nor can we

“modify[] a supervised release term to make up for a too-long prison sentence.” Id.

      Rhoads argues that if we ruled in his favor, we would bolster the likelihood

that the district court would later grant him relief under 18 U.S.C. § 3583(e)(1). That

statute gives district courts discretion to terminate a term of supervised release early.

Rhodes, 676 F.3d at 933. We rejected this precise argument in Rhodes, concluding

                                            2
that “it is entirely speculative whether a declaration from this court stating that

[Rhoads’] sentence was excessive will aid him in” an eventual § 3583(e)(1) motion.
676 F.3d at 935. Accordingly, we conclude Rhoads’ § 2255 motion is moot.

                                           III

      DISMISSED.


                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            3